In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, entered December 21, 1962, which denied without a hearing his application to vacate a judgment of the former County Court, Queens County, rendered February 29, 1952 upon his plea of guilty made during trial, convicting him of murder in the second degree and imposing sentence. Order affirmed. Defendant’s main grievance is that he was arraigned on an indictment charging murder in the first degree and another felony, without representation by counsel. In our opinion, no constitutional right of defendant was curtailed, since the record indicates that upon his arraignment he advised the court that he intended to engage his own counsel, whereupon a plea of not guilty was entered by the court. Soon thereafter, when it appeared that defendant had not obtained counsel and had answered affirmatively (for the first time) that he desired to have the court assist him because he had no means to engage counsel, the court assigned two members of the Bar, well-versed in criminal practice, to represent him. The record contains no indication that the services of such experienced counsel were in any manner ineffective or inadequate or that they overlooked any aspect of defendant’s rights and privileges. On the contrary, it appears that they were successful in obtaining a result which saved the *909defendant from the possibility of exposure to a death sentence. Under the circumstances, defendant suffered no prejudice because of the lack of counsel upon arraignment within the intendment of Hamilton v. Alabama (368 U. S. 52) and White V. Maryland (373 U. S. 59). [See People v. Combs, 19 A D 2d 639; People V. Caeeio, 19 A D 2d 640; People v. French, 19 A D 2d 640; see, also, People v. Steinhauer, 19 A D 2d 837.] [For prior appeals in prior coram nobis proceedings, see People v. Hughes, 10 A D 2d 990, 14 A D 2d 887.] Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.